Citation Nr: 1731594	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for chronic renal failure, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for osteopenia, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for myelodysplasia, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for multiple myeloma, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for a left knee condition.

8.  Entitlement to service connection for right ear hearing loss.

9.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of which has been prepared and associated with the claims file.

The issue of entitlement to service connection for tinnitus was raised by the Veteran during the October 2016 hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (6); see 79 Fed. Reg. 57,660 (Sept 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)).

The issues of entitlement to service connection for diabetes, chronic renal failure, osteopenia, hypertension, myelodysplasia, multiple myeloma, and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the October 2016 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to service connection for a left knee condition.  There is no allegation of error in fact or law in this matter remaining for appellate consideration.

2.  The medical evidence of record does not demonstrate a left ear hearing loss disability, as defined by VA regulations.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal are met with respect to the claim of entitlement to service connection for a left knee condition; the Board has no further jurisdiction to consider an appeal of this matter.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for establishing entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issue

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204 (a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

At his Board hearing in October 2016, prior to the issuance of a final decision, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to service connection for a left knee condition.  The undersigned Veterans Law Judge confirmed that request on the record.  Because the Veteran has withdrawn the issue on appeal, there is effectively no longer any remaining allegation of error of fact or law.  See 38 U.S.C.A. § 7105 (d)(5).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to service connection for a left knee condition.

II. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was met by way of a July 2010 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Board acknowledges that it is remanding the remaining issues on appeal, in part, to obtain potentially outstanding Social Security Administration (SSA) records and VA treatment records, all dated prior to 1998.  However, the Veteran is not prejudiced by the adjudication of his claim of entitlement to service connection for left ear hearing loss in the absence of these records because, as discussed in detail below, the Board finds that he does not have a current left ear hearing loss disability.  Accordingly, the Board finds that all relevant treatment records have been obtained and associated with the claims file.  Neither the Veteran, nor his representative, has identified any other evidence, to include any other medical records, which could be obtained to substantiate his appeal.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before undersigned in October 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III. Service Connection

The Veteran seeks service connection for left ear hearing loss.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning to the evidence of record, the Veteran's enlistment examination from August 1964 revealed clinically normal ears.  The Veteran's audiological test on that date revealed pure tone thresholds, in decibels, as follows:

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 	
LEFT
0 (15)
-5 (5)
-5 (5)
-10 (0)
5 (10)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The numbers above in parentheses represent the ISO-converted audiometric readings; the numbers on the left are the unconverted ASA readings.

During his separation examination in November 1968, the Veteran indicated that he was in good health and had no ear trouble.  The Veteran's audiological test on that date revealed pure tone thresholds, in decibels, as follows:

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 	
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The Board notes that despite the date of the audiogram (i.e. post-November 1, 1967), the American Standards Association (ASA) standard was clearly indicated on the examination report.  The numbers above in parentheses represent the ISO-converted audiometric readings; the numbers on the left are the unconverted ASA readings.

The Veteran was afforded a VA audiological examination in June 2011.  On that date, pure tone thresholds, in decibels, were as follows: 

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 	
LEFT
15
15
10
15
35

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

Based on the foregoing, the Board finds that the Veteran has not had, during service, or at any point during the pendency of his claim, left ear hearing loss as contemplated by 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Neither in-service nor VA audiometric testing has ever reflected auditory thresholds of 40 decibels or greater, or auditory thresholds for at least three of the relevant frequencies of 26 decibels or greater, or Maryland CNC speech recognition scores of less than 94 percent.  See 38 C.F.R. § 3.385.  

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board does find the Veteran credible as to his commentary regarding in-service noise exposure and current trouble hearing.  Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether he has a current left ear hearing loss disability in accordance with VA standards, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Specifically, the results of an audiogram administered by a state-licensed audiologist is the only type of evidence deemed competent to show a hearing impairment for VA purposes.  Here, the audiogram results show no such impairment. 

In sum, absent any current diagnosis of a left ear hearing loss disability in accordance with VA standards, an award of service connection for left ear hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for left ear hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The issue of entitlement to service connection for a left knee condition is dismissed.

Entitlement to service connection for left ear hearing loss is denied.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the remaining issues on appeal.

Outstanding Records

The record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  Specifically, the Veteran reported receiving Social Security Disability benefits since the 1990s.  See, e.g., September 2006 VA Examination Report.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  On remand, the Veteran's complete SSA records should be obtained.

The Board also notes that there may be pertinent service treatment records not associated with the claims file.  In his April 2013 substantive appeal, the Veteran indicated that he was hospitalized for several days while in Thailand due to one of his kidneys not functioning properly.  No such hospitalization records are contained in the claims file, nor does it appear that any previous record searches have been made by the RO.  The Board notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

Remand is also required to obtain VA treatment records.  Although VA treatment records dated from November 1998 are associated with the record, the Veteran reported in a July 1987 claim for non-service connected pension that he received care at the Saginaw VAMC.  Moreover, the available VA treatment records reflect lab results dating from 1992.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

As such, on remand, the AOJ should associate all of the Veteran's outstanding VA treatment records documenting treatment for the issues on appeal with the claims file.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Additionally, because the record indicates that the Veteran has been receiving ongoing VA and private treatment, any updated and relevant VA and/or private treatment records should be obtained and associated with the claims file.

Service Connection for Right Ear Hearing Loss

Regarding the issue of entitlement to service connection for right ear hearing loss, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.

The Veteran was afforded a VA audiological examination in June 2011.  After diagnosing the Veteran with mild to moderately severe right ear sensorineural hearing loss, the examiner opined that the Veteran's hearing loss was not due to noise exposure in the military because the Veteran's audiological evaluations at entrance and separation showed the Veteran's hearing to be within normal limits.  

The examiner noted the following audiological results from the Veteran's August 1964 entrance examination:

HERTZ
500 
1000 
2000 
3000
4000 
RIGHT
-5
-5
10
-5
5

The examiner noted the following audiological results from the Veteran's November 1968 separation examination (the Board notes that despite the date of the audiogram, the American Standards Association (ASA) standard was clearly indicated on the examination report):

HERTZ
500 
1000 
2000 
3000
4000 
RIGHT
-5
-5
0
0
0

The examiner indicated that the Veteran entered and exited active duty military service with normal bilateral hearing sensitivity and that "[t]here was no change in his bilateral hearing sensitivity throughout his active military service."

The Board finds this opinion to be insufficient to allow the Board to determine whether the Veteran is entitled to service connection for right ear hearing loss.  As an initial matter, the opinion that the Veteran had no change in hearing sensitivity appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In this regard, a review of the Veteran's service treatment records reflects that the examiner may have misread the Veteran's entrance audiological results.  Specifically, although it appears that the number "10" is written for the 2000 Hz threshold on the actual entrance examination form, the audiogram document reflects that the pure tone threshold at 2000 Hz was "-10."  Similarly, although the VA examiner noted that the pure tone threshold at 4000 Hz was 5 dB, it appears from the entrance examination form and the audiogram document that the actual pure tone threshold was -5 dB.  Thus, it appears that there were threshold shifts in the right ear at 2000, 3000, and 4000 Hz.  

Further, the VA examiner based the negative nexus opinion on the Veteran's normal audiological evaluations at entrance and at separation.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Here, as noted above, the Board the audiogram dated in November 1968 appears to show a significant threshold shift when compared to the Veteran's August 1964 entrance examination.  However, the examiner did not address this evidence in rendering a negative nexus opinion.  The Board thus finds that an addendum opinion is needed regarding the etiology of the Veteran's current right ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Service Connection for Diabetes Mellitus and Multiple Myeloma

If a veteran was exposed to an herbicide agent during active military service, certain diseases, including multiple myeloma and diabetes mellitus, type II, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran claims he is entitled to the presumption of herbicide exposure because he was stationed in Thailand during the Vietnam Era.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307.  Specifically, he alleges that he worked on equipment that cleaned aircraft and that the equipment was covered with Agent Orange.  See October 2016 Hearing Transcript.  

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era.  See VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5, Block b (change date November 12, 2015).  It directs, in pertinent part, that if a Veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs) as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  Id.  If herbicide exposure cannot be conceded based upon the facts described above, the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the Veteran fails to furnish the requested information, the claim will be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

If the Veteran furnishes the requested information within 30 days, the information is to be reviewed and a determination is to be made whether herbicide exposure can be established on a direct or facts found basis.  If such exposure cannot be established and the Veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  However, if herbicide exposure cannot otherwise be established and the Veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure.  Id.

In the present case, the Veteran's service personnel records confirm that he served at U-Tapao Royal Thai Air Force Base (RTAFB) from August 1966 to September 1967 and at Takhli RTAFB from February 1968 to December 1968.  The records also reflect that he worked as a construction equipment repairman.  Thus, although he served at two of the specified Royal Thai Air Force Bases during the Vietnam era, he did not serve as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron.  Likewise, the evidence does not currently show that he otherwise served near the air base perimeter.

In a September 2011 memorandum, the RO made a formal finding that the information required to corroborate the Veteran's Republic of Vietnam service was insufficient.  The RO also associated a memorandum entitled "Herbicide Use in Thailand during the Vietnam Era" with the record.  

Thus, while development as to whether the Veteran was ever in Vietnam has been completed, it does not appear that the evidentiary development procedures required when there is an allegation of exposure to herbicides at a location such as Thailand have been followed.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999).  

In this case, no referral to JSRRC has been made, and a formal finding for the record regarding the Veteran's allegation of exposure to herbicides in Thailand has not been prepared.  Moreover, VA did not inform the Veteran that providing evidence showing service near the perimeter of U-Tapao and/or Takhli RTAFB may assist in the substantiation of his claim.  Thus, the claim should be remanded so that the AOJ may notify the Veteran of this aspect of the claim.  Additionally, the Board finds that a remand is necessary in order for the AOJ to undertake the development required by VA's Adjudication Procedures Manual.  As this matter is being remanded, the AOJ should give the Veteran another opportunity to provide information regarding his claimed Agent Orange exposure for JSRRC verification purposes.  The AOJ should also verify whether all of the Veteran's service personnel records have been associated with the claims file.

Service Connection for Hypertension, Chronic Renal Failure, and Myelodysplasia

The Veteran also contends that hypertension, chronic renal failure, and myelodysplasia are due to herbicide exposure.  

The record reflects current diagnoses of chronic renal failure and myelodysplasia.  Although neither of these conditions are presumptively caused by herbicide exposure, the Veteran submitted an October 2016 private medical statement indicating that the Veteran was being treated for, inter alia, myelodysplastic syndrome and renal insufficiency and that "there is concern for a connection between this herbicide exposure and his various disease issues."  The Board notes that this private opinion is, at best, minimally probative.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  

However, in the event that herbicide exposure is established, the Board finds that the third McLendon element that there is an "indication" that chronic renal failure and myelodysplasia may be associated with herbicide exposure so as to require additional VA medical opinion has been met.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  

Similarly, with regard to the Veteran's diagnosed hypertension, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  Given the 2006 Update, the Board finds that, in the event that herbicide exposure is established, the third McLendon element that there is an "indication" that hypertension may be associated with herbicide exposure so as to require additional VA medical opinion has been met.  See McLendon, 20 Vet. App. at 83.  

The Veteran was afforded a VA examination in June 2011.  After diagnosing the Veteran with hypertension, chronic renal disease, and myelodysplasia, the examiner opined that none of the conditions were related to military service.  However, the examiner did not discuss whether hypertension and chronic renal disease were related to herbicide exposure.  Moreover, the examiner offered a negative nexus opinion regarding myelodysplasia because "[t]here is no presumptive connection between... myelodysplasia and exposure to Agent Orange."  Accordingly, the opinions are inadequate.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (finding that the Board did not provide adequate reasons or bases for relying on an opinion that found against a relationship between the Veteran's cancer and Agent Orange exposure merely because the NAS reports did not support a statistical association).  Absent an adequate medical opinion on these issues, the record is insufficient for the Board to render a decision on the Veteran's claim and a remand is necessary.

Service Connection for Osteopenia

Finally, regarding the claim of entitlement to service connection for osteopenia, the Board finds that the evidence, at this juncture, does not necessitate the provision of a VA examination.  However, as potentially pertinent treatment records may be added to the record, additional evidence may yet be provided which meets the McLendon threshold.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records dated from 1987 to the present documenting treatment for the issues on appeal.

Additionally, send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization in order to obtain any additional private treatment records pertinent to the claim on appeal that is not currently of record.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  

All attempts to locate these records must be documented in the claims folder.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that fact should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. The AOJ should verify whether all service personnel records have been obtained and associated with the claims file.  If additional records exist, take all indicated action to contact the appropriate authorities and attempt to secure the Veteran's complete service personnel records.  If no additional records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

4. Attempt to obtain the Veteran's records from the National Personnel Records Center for his reported hospitalization while stationed in Thailand.  The Board again notes that service hospitalization records are sometimes stored separately from other service medical records, and a specific request should be made for such separately stored records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5. Send a letter to the Veteran and his representative informing the Veteran of the information and evidence necessary to substantiate the claim for service connection based on claimed exposure to herbicides, to include specific information regarding presumed herbicide exposure for Veterans with Thailand service, e.g., concerning perimeter duty.  The letter should ask him to submit any evidence of duties that required him to be at or near the base perimeter while serving at U-Tapao and/or Takhli RTAFBs.  Additionally, the Veteran should be asked to identify the approximate dates, location, and nature of his alleged exposure to Agent Orange or other tactical herbicides in Thailand.  If there is insufficient data available to formulate a request within JSSRC guidelines, ask the Veteran to provide sufficient detail to submit a verification request of herbicide exposure in Thailand to JSRRC.

6. Thereafter, attempt to verify the Veteran's claimed exposure to herbicides including in relation to service in Thailand during the Vietnam era, per current M21-1MR provisions.  Any response from JSRRC (positive or negative) should be associated with the claims file.  If insufficient data is available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.

7. After the foregoing development has been completed, return the claims file, to include a copy of this remand, to the June 2011 VA examiner for an addendum opinion regarding the Veteran's right ear hearing loss.  If the examiner who drafted the June 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's right ear hearing loss had its onset during service or is causally or etiologically due to in-service noise exposure.  

In so opining, the examiner must do the following:

(a) Review and comment on the November 1968 audiogram which appears to show a significant threshold shift when compared to the Veteran's initial August 1964 audiogram, especially at the 2000 Hz threshold, where the recorded dB level went from -10 to 0.  

(b) Explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage.

(c) Explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the Veteran's statements regarding the onset of hearing loss symptoms.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

8. If, and only if, the Veteran's claimed herbicide exposure is verified or conceded, and after all available records have been associated with the claims file, obtain a medical opinion(s) from a VA physician with appropriate expertise, to determine the etiology of the Veteran's hypertension, chronic renal failure, and myelodysplasia.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

Based on this review, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's hypertension, chronic renal failure, and/or myelodysplasia, is etiologically related to his military service, to include his presumed exposure to herbicides (Agent Orange) therein.

In rendering these opinions, the examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's conditions are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's conditions or whether they manifested in an unusual manner. 

The examiner should specifically review and comment on the October 2016 opinion of the Veteran's private provider, T.S., who indicated that there may be a connection between the Veteran's "various disease issues" and exposure to herbicides.  If necessary, and to the extent possible, the examiner should reconcile his or her opinion with T.S.'s findings.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a thorough rationale for each opinion given.

9. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

10. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


